Citation Nr: 1101483	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss 
disability.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Appellant served on active duty for training in U.S. Army 
Reserve from September 1972 to February 1973 with additional 
service in the Reserve from 1973 to 1992. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.  On the record at the hearing, the Appellant 
withdrew from the appeal the claim of service connection for 
bilateral knee pain.  

In August 2009, the Board remanded the claims of service 
connection for a left ear hearing loss disability and for 
hypertension for further development.  In April 2010, the Board 
remanded the claim of service connection for a left ear hearing 
loss disability.  As there has not been substantial compliance 
with the remand directive on claim of service connection for a 
left ear hearing loss disability, further action to ensure 
compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The claim of service connection for a left ear hearing loss 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.








FINDING OF FACT

Hypertension was not affirmatively shown to have been present 
during a period of active duty for training. 

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty for 
training. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.6, 3.303  (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
January 2007.  The Appellant was notified of the type of evidence 
necessary to substantiate the claims of service connection, 
namely, evidence of a current disability, evidence of an injury 
or disease in service or an event in service causing injury or 
disease, and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Appellant was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service records, VA 
records, Reserve records, and private records.  The Appellant was 
afforded a VA examination in October 2009.  Although service 
treatment records for the Appellant's active duty for training 
from September 1972 to February 1973 appear to be incomplete, as 
the Appellant contends that the onset of his hypertension was 
around 1983 his service treatment records from 1972 to 1973 are 
not relevant.  


Similarly some periods of active duty for training after 1972 are 
unclear, however as the evidence shows that the initial 
documentation of hypertension was not related to a period of 
active duty for training, the dates of subsequent active duty for 
training are not relevant.  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Appellant in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The term "active service" includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. § 3.6(a).

Active duty for training means full-time duty performed by the 
Reserve.  38 C.F.R. § 3.6(c). 

Evidentiary Standards 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.





The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The record shows that the Appellant enlisted in the U.S. Army 
Reserve in 1972 and his initial period of active duty for 
training was from September 1972 to February 1973.  

Active duty for training does not constitute active service 
unless the individual was disabled due to injury or disease 
incurred in or aggravated in the line of duty or by and inactive 
duty training does not constitute active service unless the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 

For this reason, the Appellant does not meet the regulatory 
definition of a "Veteran" under 38 C.F.R. § 3.1(d), that is, a 
person who served in the active military service and who was 
discharged or released under conditions other than dishonorable. 
38 U.S.C.A. § 101; 38 C.F.R. § 3.1(d).  

Also because the Appellant is not a "Veteran," the presumption 
of service connection for a certain chronic diseases, such as 
hypertension, under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307, and 
the presumption of aggravation under 38 U.S.C.A. § 1153 do not 
apply. Smith v. Shinseki, 24 Vet. App. 40, 44-48 (2010).





For the purpose of the analysis, hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm.) or greater, and isolated systolic hypertension is defined 
as systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  Dorland's Illustrated 
Medical Dictionary 909 (31st ed. 2007).  

On the basis of physical examinations for Reserve service in 1977 
blood pressure was 139/78 and in 1980 it was 120/84, hypertension 
was not affirmatively shown to have been present.  On the 
physical examinations for Reserve service in 1984, 1988, and 
1992, the Appellant reported a history of high blood pressure.  
In 1988, there was a five year history of treatment of 
hypertension.  

In May 2009, the Appellant testified that he was first diagnosed 
with hypertension by a civilian doctor, now deceased and the 
records are unavailable, when he was twenty nine years old, that 
is, in about 1983.  

As a reading of high blood pressure was not noted during a active 
duty for training, as there is no competent evidence either 
contemporaneous with or after the period of active duty for 
training that hypertension was otherwise noted, that is, observed 
during active duty for training before 1983, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As hypertension was first indicated in 1983 by history provided 
by the Appellant, and as there is no evidence of hypertension 
before 1983, and for the sake of analysis, the Board accepts the 
Appellant's statement that hypertension was first diagnosed in 
1983 as competent evidence to the extent only that hypertension 
was present in 1983. 





As for service connection based on the initial documentation of 
hypertension after periods of active duty for training under 38 
C.F.R. § 3.303(d), lay evidence can serve to support a claim for 
service connection.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

Competency is a legal concept determining whether evidence may be 
considered, that is, admissible, while credibility is a factual 
determination going to the probative value or weight of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Appellant is competent to describe readings of high 
blood pressure, hypertension is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of hypertension is 
therefore medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  Layno at 469-71 (lay testimony is 
competent as to symptoms of an injury or illness, but lay 
testimony is not competent to prove a particular injury or 
illness); see Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Appellant as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

As the presence or diagnosis of hypertension cannot be made by 
the Appellant as a lay person based on mere personal observation, 
that is, perceived by visual observation or by any other of the 
senses, hypertension is not a simple medical condition that the 
Appellant is competent to identify.  And it is not argued or 
shown that the Appellant is otherwise qualified through 
specialized, education, training, or experience to offer a 
diagnosis of hypertension.

Where, as here, there is a question of the presence or a 
diagnosis of hypertension, not capable of lay observation by case 
law, and hypertension is not a simple medication condition under 
Jandreau for the reason expressed, to the extent the Appellant's  
statements and testimony are offered as proof of the presence of 
hypertension during a period of active duty for training, the 
Appellant's lay statements and testimony are not competent 
evidence, and the statements and testimony are excluded, that is, 
not admissible as evidence and cannot be considered as competent 
evidence favorable to claim.  

As for the Appellant describing a contemporaneous medical 
diagnosis, to the extent the Appellant stated that he was 
diagnosed with hypertension in 1983, the Board has already 
accepted the Appellant's statement as competent evidence.




As for symptoms described by the Appellant that later support a 
diagnosis by a medical professional, there is no evidence that a 
health-care professional diagnosed hypertension before 1983 or 
during a period of active duty for training based on symptoms 
described by the Appellant. 

To the extent the Appellant has expressed the opinion that 
hypertension is related to active duty for training, the 
Appellant's opinion as a lay person is limited to inferences that 
are rationally based on the Appellant's perception and does not 
require specialized knowledge, education training, or experience.

Here the question of the relationship between hypertension and an 
injury, disease, or event on active duty for training is not a 
simple medical condition as the Appellant as a lay person is not 
competent to declare either the presence or diagnosis of 
hypertension based on personal observation, so that any inference 
based on what is not personally observable cannot be competent 
lay evidence.  And it is not argued or shown that the Appellant 
is otherwise qualified through specialized, education, training, 
or experience to offer an opinion on the relationship between 
hypertension and an injury, disease, or event on active duty for 
training. 

As the Board does not find the Appellant competent to establish a 
diagnosis or to express an opinion on the origin or cause of 
hypertension, the Board need not reach the question of whether or 
not the Appellant's  statements and testimony are credible.  

The Reserve records show that in December 1980, the blood 
pressure was 120/84; in June 1984 it was 110/70; in March 1988 it 
was 136/86; and on examination in March 1992 it was 134/96 with 
apparently subsequent reading of 130/90 and 130/94.  On the 
report of medical history in June 1984, the Appellant indicated 
he had high blood pressure.  On the report of medical history in 
March 1988 and March 1992, the Appellant noted he was taking 
Aldomet for his high blood pressure.  In 1988, the examiner 
indicated the Appellant for the past five years was on blood 
pressure medication.  


On examination in March 1992, the examiner noted the Appellant 
had elevated blood pressure and needed to have his medication 
adjusted.  

Private medical records from 2003 to 2007 show treatment for 
hypertension.  

On VA examination in October 2009, the Appellant stated that he 
was first diagnosed with hypertension in 1982 or in 1983 by a 
civilian doctor.  The examiner, who is a physician, reviewed the 
claims folder and noted the recorded blood pressure readings in 
the Reserve records.  At the time of the VA examination, the 
Appellant's blood pressure readings were 152/90, 149/87, and 
136/86.  The diagnosis was hypertension.

The examiner concluded that while the Appellant stated his 
hypertension was present while in he was in the Reserve there was 
no connection between hypertension and the Appellant's Reserve 
service and hypertension was diagnosed by a civilian during a 
period when the Appellant was not on active duty for training.   

The competent medical evidence of record, the opinion of the VA 
examiner in October 2009 opposes rather than supports the claim 
that hypertension was incurred during a period of active duty for 
training and the opinion is uncontroverted and weighs against the 
claim. 

As there is no favorable competent evidence to support the claim, 
the preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hypertension is denied.  





REMAND

The Appellant testified that he had hearing loss after an injury 
during basic training in October 1972.  A left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 is first shown in 
April 1977.  

In April 2010, the Board remanded the claim to obtain the service 
treatment records for the period of active duty for training from 
September 1972 to February 1973 and for verification of the 
Appellant's periods of active duty for training after 1973.  

As the requested development was not completed and as VA will 
make as many requests as necessary to obtain relevant records 
unless it is determined that the records do not exist or that 
further attempts to obtain them would be futile, the claim of 
service connection for a left ear hearing loss disability is 
REMANDED for the following action:

1.  Make another request for service 
treatment records for the period of active 
duty for training from September 1972 to 
February 1973.  If no records cannot be found 
or further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e).

2.  Request from the proper custodian of 
federal records the Appellant's periods of 
active duty for training from 1973 to 1977 
(the record already contains periods of 
active duty for training for 1980, 1983 to 
1987, and 1989).  If no records can be found 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).
   




3.  Afford the Appellant a VA audiology 
examination to determine:

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current left ear 
hearing loss disability is related to 
noise exposure on the rifle range, 
including exposure to the firing of 
several different individual weapons, from 
September 1972 to February 1973.  

In formulating the opinion, the examiner 
is asked to consider that a left ear 
hearing loss disability as defined by 
38 C.F.R. § 3.385 was first shown in a 
physical examination in April 1977 for the 
Reserve. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when the Appellant's noise 
exposure on the rifle range is not more 
likely than any other to cause the current 
hearing loss disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The claims folder should be made available to 
the examiner.




4.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010). 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


